Title: To George Washington from Edward Newenham, 23 February 1789
From: Newenham, Edward
To: Washington, George

 

My Ever respected Friend
Dublin 23 Feby 1789

I did not Know of a Vessell being to sail for Philadelphia, untill this moment, or I should have collected the news papers for you, but I send one, that contains the Important debates on the Regency buisiness, & the Severe censure on the Lord Lieutenant; so that Virtue still remains in this Island; it was a Glorious act; I attended, but was so ill with a Cough, that I could not Speak; I had a long Speech prepared but could not Venture to rize—how our Embassadors will be received in London, I Know not; Various opinions are circulated; Some talk of their being Sent to the Tower—others, that the Prince will not receive them—others, that, he will tell them, he cannot accept of their offer, untill a Bill from the Irish Parliament for Such an appointment, passes the Great Seal of England—others, that the Embassadors will not Enter London, untill the Prince has acted as Regent of England, by a Speech from the Throne.
The King has been gradualy mending Eleven days, but great Doubts, whether he will soon Venture to assume the reins of Government—he is certainly much weakned in body, & the drain is very great from the Sore in his Neck, but which sore breaking out is imagined to have begun his Recovery—Ireland & England act diametricaly opposite—This makes a Grand Precedent for our Independancy—the whole Nation is on the side of the Parliaments—Bishop divided against Bishop—a Circumstance that never happnd in this Kingdom, but once, these Sixty years—how this grand affair will End, Time only determine—we have gone so far, that we Cannot recede—as Mansfield Said the Rubicon is passed—& we Cannot retreat.
The state of Politics in Europe seems to portend an almost General war, unless Peace is made Early in the Spring—no Answer can or has been given to foreign Courts these 3 Months—much depends on the Part Little-Brittain will take.
I return you my most Sincere thanks for your last Letter—your Name was Needless, for none but a Washington could have wrote those Sentiments—they are his Sentiments; it is possible to Equal them, in the Globe, but impossible in past, present or future Times to Exceed them for Philanthrophy, Virtue & Sence.

The Captain has Twice called for this Letter, & given me Time to Collect a few Scattered Papers, which I Send to the Care of Mr John Chaloner of Philadelphia.
Lady Newenham joins in the most Sincere & perfect Respect to you & Mrs Washington. I have the Honor, to be, My Ever Respected & Esteemd Freind your most obt & obliged Humble Sert

Edward Newenham

